Case 3:19-cv-00057-GMG Document 1-1. Filed 04/18/19 Page 1of1 PagelD #: 11

DUSTIN M. GRAMMER
REG. NO. 17892-026
FCI GILMER
FEDERAL CORR. INSTITUTION
P.O. BOX 6000
GLENVILLE, WV 26351
April 17, 2019

Ms. Cheryl Dean Riley

Clerk of Court

U.S. District Court

Northern District of West Virginia
Clarksburg Division

500 West Pike Street, Room 301
P.O. Box 2857

Clarksburg, WV 26302

RE: Grammar v. Warden, FCI Gilmer
Civil No. 5:19-cv-00130-JPB-JPM

Dear Ms. Riley:

Enclosed please find and accept for filing Petitioner’s Application for Writ of
Habeas Corpus pursuant to 28 U.S.C. § 2241 and Memorandum of Law in Support.
Also, enclosed is a motion for excess pages for the Memorandum of Law. Please
submit these documents to the Court.

Sincerely,

oy

DUSTIN M. GRAMMER
Appearing Pro Se

Encl. as noted
